UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 767 Fifth Avenue, 18th Floor, New York, New York 10153 (Address of principal executive offices)(Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and address of agent for service) Registrant's telephone number, including area code:252-234-9000 Date of fiscal year end:October 31 Date of reporting period:April 30, 2012 Item 1. Reports to Stockholders. Table of Contents Tilson Focus Fund Shareholder Letter 2 Performance Update 7 Disclosure of Fund Expenses 8 Schedule of Investments 9 Tilson Dividend Fund Shareholder Letter 14 Performance Update 17 Disclosure of Fund Expenses 18 Schedule of Investments 19 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights Tilson Focus Fund 25 Tilson Dividend Fund 26 Notes to Financial Statements 27 Additional Information 35 Statements in this Semi-Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting its investment objective. Generally, the Funds will be subject to the following additional risks: market risk, management style risk, sector focus risk, foreign securities risk, nondiversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risk for non-exchange traded options, and real estate securities risk. More information about these risks and other risks can be found in the Funds’ prospectus. When the Funds sell covered call options, the Funds give up additional appreciation in the stock above the strike price since there is the obligation to sell the stock at the covered call option’s strike price. The performance information quoted in this Semi-Annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. A redemption fee of 2% of the amount redeemed is imposed on redemptions of Fund shares occurring within one year following the issuance of such shares. An investor may obtain performance data current to the most recent month-end by visiting www.tilsonmutualfunds.com. This material must be accompanied or preceded by the prospectus. Tilson Focus Fund Shareholder Letter April 30, 2012 (Unaudited) [This section is written by Whitney Tilson and Glenn Tongue, the co-managers of the Tilson Focus Fund.] Dear Tilson Focus Fund investors: During the six months ended April 30, 2012, the Tilson Focus Fund returned 23.25%, versus a 12.67% return over the same period for its benchmark, the Dow Jones Wilshire 5000 Composite Total Return Index (full cap). For the cumulative period since the Fund’s inception on March 16, 2005, the Tilson Focus Fund reported an annualized 4.26% return versus the 5.13% annualized return over the same period for its benchmark. (For the Fund’s most up-to-date performance information, please see our web site at www.tilsonmutualfunds.com.) Performance as of April 30, 2012 Average Annual Total Returns Past 6 Months* Past 1 Year Past 5 Years Since Inception** Tilson Focus Fund 23.25% -2.65% 0.35% 4.26% Dow Jones Wilshire 5000 Composite Total Return Index (full cap) 12.67% 3.44% 1.56% 5.13% Performance shown is for the period ended April 30, 2012.The performance data quoted above represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit www.tilsonmutualfunds.com.A 2% redemption fee is charged upon redemption of the Fund's shares occurring within one year of the issuance of such shares.The performance data quoted above does not reflect the deduction of the redemption fee and if reflected, the redemption fee would reduce the performance quoted The Down Jones Wilshire 5000 Composite Total Return Index (full cap) is an index of 5,000 stocks selected according to a methodology developed and administered by Wilshire Associates. It is not possible to invest in indices (like the Dow Jones Wilshire 5000 Index) that are unmanaged and do not incur fees and charges. * Cumulative returns. ** The Fund’s inception date is March 16, 2005. Total Annual Operating Expenses Net Expense Ratio*** Gross Expense Ratio**** Tilson Focus Fund 1.68% 2.41% *** The net expense ratio reflects a contractual expense limitation that continues through March 31, 2013. Thereafter, the expense limitation may be changed or terminated at any time.Performance would have been lower without this expense limitation. **** Gross expense ratio is from the Funds' prospectus dated February 29, 2012 (as supplemented through April 17, 2012). Thoughts on the Fund’s Recent Performance After our disappointing performance in the 2011 fiscal year, we’re pleased to report that the first half of the 2012 fiscal year (ending April 30, 2012) is off to a strong start, with our fund rising 23.25%. Some might say that we have a hot hand so far this year, but this would be incorrect. Our hands have been largely idle, as our portfolio today is nearly identical to the one we had last year. Six months ago, in our 2011 annual letter, we wrote: In our view, the turmoil of the past few months has created the best bargains we’ve seen in the market since the chaos and panic of late 2008 and early 2009. Of course stocks aren’t anywhere as cheap now as they were then, but the risks aren’t nearly as great either (we think many people didn’t realize or have forgotten how close we were then to a worldwide Great Depression), so on a risk-adjusted basis we think our portfolio is as attractive now as it was then. While we have been pleasantly surprised – indeed, shocked – at how quickly so many of our positions have rebounded, we are not at all surprised that they did. For nearly every stock we owned last year, the market was telling us that we were wrong, but as we wrote in our annual letter: To quote Ben Graham, you must let the market be your servant, not your guide. Just because other investors are selling in a panic doesn’t mean you should. In some cases, the herd is right, but the real money is made betting against the herd when it’s wrong. It may be the right thing to sell and move on – you don’t have to make it back the same way you lost it – but the decision whether to do so mustn’t be guided by other investors’ behavior. Our approach is to tune out the short-term noise and carefully evaluate the company and its management, focusing on the long-term track record rather than the short-term poor performance. The key question to ask is: has anything changed that leads us to believe that the recent performance is likely to be 2 www.tilsonmutualfunds.com Tilson Focus Fund Shareholder Letter April 30, 2012 (Unaudited) permanent, or is this just one of those inevitable periods of bad luck and/or fixable mistakes, such that the company is likely to revert to its long-term outperformance? …we think nearly all of our losses this year are temporary. We continue to hold – and in many cases have added to – substantial positions in most of our losing positions, so we believe the losses we’ve taken to date will ultimately become large profits. As you can see, our conviction in holding (and in some cases adding to) many of our positions has paid off handsomely. Panicked Headline Investing As value investors, we often invest in companies and industries that are deeply out of favor because that’s where bargains often lie. At the extreme end of this spectrum is what we call “panic headline investing.” The opportunity arises when something goes terribly wrong at a well-known company, resulting in very negative headlines that lead to the widespread view that the company is so toxic that its stock is unattractive at any price, resulting in panic selling. We love buying from sellers who don’t care about price. Sometimes panicked headlines affect an entire sector such as financial stocks during the credit crisis and, to a much lesser extent, last August and September at the peak of the European sovereign debt crisis (we took advantage in 2008/09 with Berkshire Hathaway, Wells Fargo and American Express, and last fall with Citigroup and Goldman Sachs, among others). But during normal times, it’s usually something company-specific. A classic example is BP during the oil spill in mid-2010 (another one we profited immensely from). Over the past year, other examples we’d cite are News Corp last August (phone hacking), Hewlett Packard last August and September (management shakeup), Netflix last October (Qwikster debacle), Jeffries Group last October (MF Global bankruptcy), Sears Holdings last December (bankruptcy fears), and Diamond Foods in February (accounting scandal). We look closely at all of these situations and occasionally invest in one. For example, of the six recent ones noted above, we invested in two: Netflix, which has been very profitable and which we continue to own, and Jeffries Group, which we have nearly entirely exited after almost doubling our money. Why did we invest in these two and take a pass on the other four? It’s hard to say – to some extent, after all of our analysis, it comes down to gut-level comfort. Given the success we’ve had doing this type of investing, perhaps we should try harder to get comfortable with these situations more often. Largest Holdings As of April 30th, our 10 largest holdings, accounting for 56.4% of the Fund’s assets, were: Holding % of Fund Assets 1) Iridium Communications, Inc. (IRDM), Stock + Warrants 10.8% 2) Barnes & Noble (BKS), Stock + Options 6.4% 3) Berkshire Hathaway (BRK/B), Stock + Options 6.4% 4) The Howard Hughes Corp. (HHC), Stock 6.3% 5) Resource America, Inc., Class A (REXI), Stock 5.1% 6) Dell, Inc. (DELL), Stock + Options 4.6% 7) J.C. Penney (JCP), Stock + Options 4.5% 8) Goldman Sachs (GS), Stock + Options 4.1% 9) Netflix, Inc. (NFLX), Stock 4.1% 10) Alexander & Baldwin, Inc. (ALEX) 4.1% Total: 56.4% Please refer to the Schedule of Investments section of the Semi-Annual Report for a complete listing of the Fund holdings and the amount each represents of the portfolio. Holdings are subject to change without notice. Here are some comments about each of these positions: Iridium Iridium operates a constellation of low-earth orbiting satellites that provide worldwide real-time data and voice capabilities over 100% of the earth. The company delivers secure mission-critical communications services to and from areas where landlines and terrestrial-based wireless services are either unavailable or unreliable. It is one of two major players in the Global Satellite Communications industry. Iridium reported strong earnings in early March, besting estimates for Q4 and affirmed guidance for 2012, but what really moved the stock is the news that a major hosted payload deal is imminent. Here’s the summary from an analyst report: Hosted payload announcement pending. Iridium expects to announce a NextGen air traffic control agreement in early 2Q, working in conjunction with a consortium of commercial partners. As previously stated, we believe this opportunity could contribute EBITDA of $100+ million annually (on top of the core business) once NextGen is launched. Based upon our research and valuation models, we think the stock is worth $25-$33 by 2016 vs. the current price around $8.60. Semi-Annual Report|April 30, 2012 3 Tilson Focus Fund Shareholder Letter April 30, 2012 (Unaudited) Barnes & Noble We reversed our long-held bearish views on Barnes & Noble in late April, just in time to benefit from Microsoft’s investment in the company, which was announced on April 30th, sending the stock up 52% in a day. Allow us to explain our rationale: 1) we saw that Jana, a firm we know well and respect greatly, took a large (11.7%) stake in BKS; and 2) we read a write-up on our favorite value stock idea website, Value Investors Club, which made a compelling case that BKS was deeply undervalued. The crux of the argument was that the superstore and college bookstore businesses were worth almost the entire stock price of $11, meaning that investors were getting a nearly free call option on the Nook, which is doing remarkably well. The clincher for us was the realization that with more than 2/3 of the stock controlled by insiders, 67% of the float was sold short (87% if you include Jana’s new stake), so even a hint of good news could trigger the mother of all short squeezes. The key to both the bull and bear cases on Barnes & Noble is the Nook. We thought the Nook would fail to gain traction in the marketplace and simply burn cash and destroy value, but to Barnes & Noble’s credit that hasn’t happened: while the Nook is still losing money, it is an excellent product that elicits rave reviews from commentators and customers and hence has come out of nowhere to take 27% of the eReader market – an incredible accomplishment, given the ferocious competition from Amazon’s Kindle. We can’t say for sure how much it’s worth, but it clearly has significant value, as Microsoft’s investment showed. Based upon our research and valuation models, we think the stock is worth approximately $30 vs. the current price around $17. Berkshire Hathaway The story on Berkshire Hathaway continues to get better, yet the stock continues to languish. The company recently reported very strong Q1 earnings as well as Warren Buffett’s widely anticipated annual letter. Neither disappointed. Here’s our quick take: a) Berkshire has never been stronger. Its balance sheet is awash with cash and the company has a diverse and robust collection of exceptional businesses that are collectively generating more than $1 billion per month for Buffett and Munger to allocate. b) The company is firing on all cylinders. As Buffett writes: “Our major businesses did well last year. In fact, each of our five largest non-insurance companies – BNSF, Iscar, Lubrizol, Marmon Group and MidAmerican Energy – delivered record operating earnings. In aggregate these businesses earned more than $9 billion pre-tax in 2011. Contrast that to seven years ago, when we owned only one of the five, MidAmerican, whose pre-tax earnings were $393 million. Unless the economy weakens in 2012, each of our fabulous five should again set a record, with aggregate earnings comfortably topping $10 billion.” c) We have increased our estimate of intrinsic value to more than $186,300/share, based on an estimated $106,300 in investments/share plus applying a 10 multiple to our estimate of normalized pretax operating earnings of $8,000/share. d) Given the diversity of Berkshire’s businesses, the company’s performance is a good indicator of the overall strength of the U.S. economy (outside of the housing sector, which Buffett says remains in a “depression”). e) At many points in his letter, Buffett shows the wide gap between book value and intrinsic value, concluding that book value is a “considerably understated” proxy for intrinsic value. However, we think he is being too conservative when he writes: “Over time, the divergence will likely become ever more substantial in absolute terms, remaining reasonably steady, however, on a percentage basis as both the numerator and denominator of the business-value/book-value equation increase.” As Berkshire’s value has increasingly shifted in recent years from its investment portfolio, which is valued at market (i.e., book value), to operating businesses like GEICO and Burlington Northern, we think Berkshire’s intrinsic value is becoming a greater percentage of book value – yet the stock, at just over 1.1x book value, is currently trading near the lowest premium to book value in the past two decades. f) Buffett makes it very clear that he believes that Berkshire’s stock is significantly undervalued and that he’s eager to buy it back, up to a price equal to 1.1x book value. We think the share repurchase program puts a firm floor on the stock price only a few percentage points below the current price under $120,000. g) Berkshire is one of our largest positions because of its asymmetric return profile: only a few percentage points of downside vs. 50% upside, with intrinsic value growing at roughly 10% annually. h) On the first page of the letter, Buffett did his best to put the succession issue to rest, writing: “Your Board is equally enthusiastic about my successor as CEO, an individual to whom they have had a great deal of exposure and whose managerial and human qualities they admire. (We have two superb back-up candidates as well.) When a transfer of responsibility is required, it will be seamless, and Berkshire’s prospects will remain bright.” We don’t have a strong view on who the successor is, but don’t care because we think it’s highly likely that Buffett will be running Berkshire for at least five more years, maybe even 10. In addition, our estimate of intrinsic value doesn’t include any Buffett premium. Since Berkshire reported earnings, the stock’s price decreased a bit, so we took the opportunity to add to our position. Howard Hughes When General Growth Properties emerged from bankruptcy in early November, 2010, it did so as two companies: GGP, which had all of the best malls, and HHC, a collection of master planned communities, operating properties, and development opportunities in 18 states. Many of these properties are generating few if any cash flows and are thus very hard to value, but we think the company has undervalued, high-quality real estate assets in premier locations and that there are many value-creating opportunities that can be tapped. We estimate intrinsic value at $67-$125 vs. the current price around $60. 4 www.tilsonmutualfunds.com Tilson Focus Fund Shareholder Letter April 30, 2012 (Unaudited) Resource America Interestingly, our analysis of REXI is little changed in the nearly two years since we wrote a chapter about it in our book, More Mortgage Meltdown: 6 Ways to Profit in These Bad Times. Here’s an excerpt: Resource America went public in 1986 as a specialty finance company that bought commercial mortgages at a discount. It also held some energy assets such as gas wells and pipelines. It built up Fidelity Leasing and in 2000 sold it to ABN AMRO for $583 million, approximately twice the net assets of the lease portfolio, a significant premium. Later, REXI IPO’d its energy assets by selling shares of Atlas America in 2004 and then spun off their remaining shares the next year. In 2005, REXI also created Resource Capital Corp., a REIT that trades separately under the ticker RSO. Overall, REXI has a very good track record of accumulating assets on the cheap and selling at good prices, with solid gains for shareholders. Today, REXI manages assets across a broad range of categories and earns attractive spreads on structured finance pools. We believe that while some of these pools may experience problems, REXI has modest liability, which is more than discounted in the stock price. In addition to substantial excess assets outlined below, we estimate that REXI has earnings power of over $1 per share, though it will not reach this level in 2009; the company’s guidance is $0.50-$0.70/share. REXI operates in three segments: Financial Fund Management, which manages various types of asset-backed securities; Real Estate, which invests in and manages multi-family and commercial real estate; and Commercial Finance, which is comprised of LEAF, a small equipment leasing business. We believe that the combined value of these businesses, when added to the value of other investments and what’s on the balance sheet, is multiples of the current market price. REXI’s upside is very high when the markets eventually recover. We think the stock is worth approximately $9, based on earnings power and a premium to book value, vs. today’s price just above $6. Dell and J.C. Penney Subsequent to the end of our April 30 semi-annual year end, Dell and J.C. Penney both reported weak Q1 earnings in late May and their stocks tumbled.In Dell’s case, revenues, operating income, and EPS fell 4%, 32%, and 27%, respectively, while JCP’s revenues were down 20%, same store sales fell 19%, free cash flow was severely negative, and the company suspended its dividend. When a company in our portfolio reports disappointing earnings, we tune out the noise and short-term orientation of the market and re-do our analysis from scratch, testing whether our investment thesis is still intact. In order to continue to hold (much less buy more of) a stock in which the company has surprised us with disappointing earnings, we need to understand why the company underperformed and have real conviction that the problems are temporary and more than reflected in the depressed stock price. In the case of Dell, the stock appears undervalued on every metric, but there’s too high of a chance that it turns into a value trap so we closed out our position. Fortunately we’d sold some stock earlier this year at significantly higher prices, so our losses were minimal. In the case of J.C. Penney, we came to the opposite conclusion: that our investment thesis remains valid and that the stock’s intrinsic value is much higher than current levels, so we believe the recent selloff is a gift because we’ve been able to add to our position at more attractive prices. Goldman Sachs Business is very weak for Goldman right now, and we assume that this will continue for the next few quarters. We also anticipate that the Dodd-Frank Act and other regulation means that the business will likely never be as profitable as it was in its glory days. However, we don’t expect any big writedowns, as we think Goldman is more aggressive in writing down assets and marking them to true market prices than anyone. When the dust settles, we think Goldman will remain the premier investment banking franchise in the world, in which case it’s worth a substantial premium to book value, which as of the end of Q1 stood at $134.48 (tangible book was $123.94). Thus, at around $97 in late May, nearly a 30% discount to book (and a 22% discount to tangible book), we think the stock is a steal. Netflix Netflix tumbled in April, but our view on the company hasn’t changed much since we first bought it last October – we’re comfortable with a 5-6% position size – but the stock price has been extremely volatile, ranging from $62 to $129 in the six months we’ve owned it, so we’ve done much more trading than we normally do, first trimming aggressively and locking in profits as the stock skyrocketed earlier this year, and then adding to our position recently after it fell sharply. The company reported very strong Q1 earnings: revenues grew 21%, domestic streaming subscribers jumped by 1.7 million to 23.4 million, international subscribers grew by 1.2 million to 3.1 million (up 282% year over year), and total unique subscribers grew by 2.9 million to 29.1 million (including the DVD-by-mail business). So why was the stock down so much? Netflix’s guidance for Q2 was weaker than expected: a projected gain of only 190,000-790,000 domestic subscribers and 385,000-935,000 international subscribers. Bears see this as the beginning of the end of Netflix’s subscriber growth, but we see it as typical second quarter seasonal weakness combined with the company being very conservative in its guidance, setting a bar that should be easy to clear. We believe what the company wrote in its earnings release – “We see nothing new or particularly concerning this quarter to date in our member viewing, acquisition and retention. All are healthy.” – and have no reason to doubt Netflix’s guidance of “about 7 milliondomestic streaming net adds” for all of 2012. Semi-Annual Report|April 30, 2012 5 Tilson Focus Fund Shareholder Letter April 30, 2012 (Unaudited) On the competitive front, there is no shortage of announcements and activity from various companies like Hulu, HBO, Verizon, Comcast and Amazon, but we are not seeing any impact on Netflix’s business – for now. We’re keeping a close eye on this. Speaking of Hulu, we read with interest the recent news that one of its original owners, Providence Equity Partners, is selling its 10% stake to current owners ABC and News Corp. for about $200 million, which would value Hulu at approximately $2 billion. According to the article, Hulu “has become a profitable business with tens of millions of users and two million paying subscribers.” Subscriber-based businesses are often valued and compared to one another based on market valuation per paid subscriber, so for Hulu the math is easy: a $2 billion valuation divided by 2 million paid subscribers $1,000/sub. Netflix, in contrast, has 27.1 million paid subs and had a market cap of $4.5 billion, or $157/sub. Are Hulu’s subs really worth more than six times Netflix’s? Not a chance. In fact, we’d argue that Netflix is a far better business and its subs should be worth more. Alexander & Baldwin Based in Honolulu, Alexander & Baldwin has two main businesses, which are completely unrelated: Matson, a Jones Act container shipping and logistics business, and A&B, a real estate leasing, development and agriculture business. The company will soon separate these two businesses, which will make it much easier for investors to value each piece of the company, which we think cumulatively are worth around $70/share vs. the current share price around $51. Semi-Annual Conference Call We expect to hold our semi‐annual conference call for the Tilson Mutual Funds in the next month or two. Invitations with the exact date and time of the call will be sent to Fund investors by separate letter. There will be a few minutes of opening remarks and then the portfolio managers of both Funds will be available to answer questions. Conclusion We thank you for your investment and support and look forward to many years of partnership. Whitney Tilson and Glenn Tongue Co-Portfolio Managers, Tilson Focus Fund EBITDA – an acronym for “earnings before interest, taxes, depreciation, and amortization.” EPS – an acronym for “earnings per share”. The portion of a company’s profit allocated to each outstanding share of common stock. Dodd-Frank Act – A bill that aims to increase government oversight of trading in complex financial instruments such as derivatives. Intrinsic Value – the actual value of a company or an asset based on an underlying perception of its true value including all aspects of the business, in terms of both tangible and intangible factors. This value may or may not be the same as the current market value. Investment in the Tilson Focus Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Investment in the Fund is also subject to investment risks, including, without limitation, market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment-grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risks for non-exchange traded options and real estate securities risk. The performance and other information about certain companies described have been compiled from sources believed to be reliable and current, but the accuracy cannot be guaranteed. 6 www.tilsonmutualfunds.com Tilson Focus Fund Performance Update April 30, 2012 (Unaudited) Growth of $10,000 Investment (Unaudited) For the period from March 16, 2005 (Date of Initial Public Investment) to April 30, 2012 Performance Returns for the period ended April 30, 2012 Average Annual Total Returns Past 6 Months* One Year Five Year Since Inception** Gross Expense Ratio*** Tilson Focus Fund 23.25% -2.65% 0.35% 4.26% 2.41% Cumulative Total Investment Returns Since Inception* Final Value of $10,000 Investment Tilson Focus Fund 34.57% Dow Jones Wilshire 5000 Composite Total Return (Full Cap) Index 42.79% This graph assumes an initial $10,000 investment at March 16, 2005 (Date of Initial Public Investment). The Fund charges a redemption fee of 2% of the amount redeemed on redemptions of fund shares occurring within one year following the issuance of such shares. All dividends and distributions are reinvested, if any. This graph depicts the performance of Tilson Focus Fund (the “Fund”) versus the Dow Jones Wilshire 5000 Composite Total Return (Full Cap) Index. It is important to note the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. * Cumulative return. ** The Fund’s inception date – March 16, 2005 (Date of Initial Public Investment). *** The gross expense ratio shown is from the Fund’s prospectus dated February 29, 2012 (as supplemented through April 17, 2012). This number may vary from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.tilsonmutualfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends, if any. Semi-Annual Report|April 30, 2012 7 Tilson Focus Fund Disclosure of Fund Expenses April 30, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees for shares redeemed within one year and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Beginning Account Value November 1, 2011 Ending Account Value April 30, 2012 Expense Ratio(a) Expense Paid During Period November 1, 2011to April 30, 2012(b) Tilson Focus Fund Actual 1.51% Hypothetical (5% return before expenses) 1.51% (a) Annualized, based on the Fund's most recent fiscal half year expenses. (b) Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (184), divided by 365. 8 www.tilsonmutualfunds.com Tilson Focus Fund Schedule of Investments April 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 70.09% Consumer Discretionary - 17.70% Ambassadors International, Inc.(a) 9 $
